DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1 & 8 in the reply filed on 3-15-2022 is acknowledged. Consequently, Claim(s) 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-15-2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Currently, reference character 10a is found within the specifications but not the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
In addition, and/or alternatively the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, the reference character 1a, is found in the drawings but not found in the specifications. Highlighting, as noted above, 10a is found to be in the specification but not drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 & 8 are objected to because of the following informalities:  
Currently, claim 1 reads “…those faces of the upper and lower mold halves…” it should read “…the faces of the upper and lower mold halves…”
Noting, that while not incorrect there seems to be a type in claim 8, where it recites “…then closing the mold is closed…” it may be understood best as “then the mold is 
Appropriate response is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 & 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "thread cylinder" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent for “threaded cylinder”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1 & 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al. (JPS-59,147,111-A, hereinafter Ooyama)
Regarding claim 1, 	
A method of manufacturing a threaded cylinder with threads made of a carbon-fiber-reinforced composite material, comprising:
 forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
those faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and  
curling the corrugated plate to provide the thread cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads 
Ooyama teaches the following:
& b.) (Pg. 1, lines 31-36) teaches that a synthetic resin bolt characterized by being oriented and curved along two inclined surfaces forming the valley at the valley portion of the thread, and a core material portion constituting the center of the bolt. Is coated with a thermosetting resin highly viscous composition containing a large number of fibers, a bolt forming mold is applied thereto, a thread is formed on the composition, and a thread in the composition is formed. (Pg. 3, lines 11) teaches that carbon fibers may be implemented as the type of fiber. With (Pg. 3, lines 3-5) teaching that as shown in FIG. 4, a fiber-containing thermosetting resin is applied around the 6 shrine 1 (-the material is placed in a screw forming mold, pressed and heated to form the thread 2). Where the thread of the article fabricated by molding is depicted to comprise a corrugated cross-sectional shape that is understood to be imparted by the molds, as such the molds are understood to poses this shape as well. Alternatively, and/or in addition to the case law for the change of shape may be recited where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. Furthermore, alternatively, and/or in addition to the case law for relevance of structure in method claims may be recited, Noting, that to be entitled to weight in method claims, the recited Ex parte Pfeiffer, 135 USPQ 31.
(Pg. 1, lines last two, Pg. 2, lines 1-4) teaches that the fibers of the portion where the thread is formed are oriented along the inclined surface of the thread by the flow of the highly viscous composition during shaping, and along the two inclined surfaces forming the valley at the valley of the thread. It exists in a method for manufacturing a synthetic resin bolt, which is characterized in that it is bent in such a manner, heat-cured, and integrally molded with the core material portion. Highlighting (Fig. 1-4) show the orientation of the fibers within the bolt, (Pg. 2, lines 25-End) teaches that the fibers are oriented along the inclined surface of the screw thread as shown in Fig. 2, and this valley is formed especially at the valley portion of the screw thread. By bending along the two inclined surfaces, the above-mentioned breakage due to stress such as tightening and tensioning is effectively prevented, and the strength as a bolt is remarkably improved. As such the fiber orientation and placement is understood to impact the strength of the threads and bolt. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a 
Regarding Claim 8,
Wherein forming the corrugated plate includes: 
opening the upper and lower mold halves; 
then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; 
then closing the mold is closed; and
 then heating and pressurizing the sheets to form the corrugated plate.
Ooyama teaches the following:
& c.) Further, as shown in FIG. 4, a fiber-containing thermosetting resin is applied around the 6 shrine 1 (-the material is placed in a screw forming mold, pressed In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:
(Pg. 4, lines 12-19) teaches that a polymer and fiber composite was spread into a sheet, and thickened at 60 to 80 ° C. for about 30 minutes. Next, the glass filaments aligned in one direction are impregnated with a curable resin similar to the above, and the notebook-like material prepared above is placed around a core material having a circular cross section of about the diameter prepared by curing. The fiber was wound with a thickness of about 1 so that the direction of 
(Pg. 3, lines 3-5) teaches that a fiber-containing thermosetting resin is applied around the 6 shrine 1 (-the material is placed in a screw forming mold, pressed and heated to form the thread 2).
B.) Claim(s) 1 & 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzo Nakamura (JP-2017/003,091, hereinafter Nakamura) in view of Ooyama et al. (JPS-59,147,111-A, hereinafter Ooyama)Regarding claim 1, 	
A method of manufacturing a threaded cylinder with threads made of a carbon-fiber-reinforced composite material, comprising:
 forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
those faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and  
curling the corrugated plate to provide the thread cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross section.
Nakamura teaches the following:
& b.) (Overview) teaches that (Fig. 1) shows a fiber-reinforced resin material 10 of which a fiber extension direction F is aligned to a first direction D1, is set in a space 45 surrounded by a first metal mold 21 movable along the first direction D1 and a second metal mold 22 movable along a second direction D2 orthogonal to the first direction D1. Where the molds are depicted to include corrugated cross-sectional shape. ([0017]) teaches that carbon fibers may be implemented.
([0016]) teaches that (Fig. 2) is a schematic perspective view showing the fiber reinforced resin material 10 which is the source of the screw fastening component 1. The fiber-reinforced resin material 10 is formed by impregnating a plurality of fibers 11 linearly aligned along a pre-determined fiber extending direction F with a resin 12. ([0018]) teaches that when the sheet-shaped fiber reinforced resin material 10 is rolled around a straight line along the fiber extending direction F so t hat each fiber 11 is maintained in a straight line along the fiber extending direction F, the fiber reinforced resin material 10 becomes a substantially cylindrical rod as shown in FIG. 3. Highlighting, that the direction of rolling is understood the define the orientation of the fibers, i.e. rolling from corner to corner will give a 45°, a longitudinal roll is understood to provide fibers aligned the length of the composite, and a horizontal roll is found to provide fibers that are aligned along the width of the composite. Accordingly, the direction of rolling is understood to impact the orientation of fibers, see In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
 suggests details regarding the fiber placement and orientation in the bolt and threads,  and in this regard Ooyama teaches the following: 
(Pg. 1, lines last two, Pg. 2, lines 1-4) teaches that the fibers of the portion where the thread is formed are oriented along the inclined surface of the thread by the flow of the highly viscous composition during shaping, and along the two inclined surfaces forming the valley at the valley of the thread. It exists in a method for manufacturing a synthetic resin bolt, which is characterized in that it is bent in such a manner, heat-cured, and integrally molded with the core material portion. Highlighting (Fig. 1-4) show the orientation of the fibers within the bolt, (Pg. 2, lines 25-End) teaches that the fibers are oriented along the inclined surface of the In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a composite bolt comprising a resin and polymers that are fabricated by molding of Nakamura. By optimizing the fiber placement and orientation when utilized to fabricate a composite bolt and threads via molding, as taught by Ooyama. Highlighting, implementation of the fiber placement and orientation when utilized to fabricate a composite bolt and threads via molding allows for tailoring and modifying the strength of the composite bolt, (Pg. 1, lines last two, Pg. 2, lines 1-4).In addition, reciting the case law for result effective variables, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Ooyama discloses the 
Regarding Claim 8,
Wherein forming the corrugated plate includes: 
opening the upper and lower mold halves; 
then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; 
then closing the mold is closed; and
 then heating and pressurizing the sheets to form the corrugated plate.
Nakamura teaches the following:
& c.) (Overview) teaches that (Fig. 1) shows a fiber-reinforced resin material 10 of which a fiber extension direction F is aligned to a first direction D1, is set in a space 45 surrounded by a first metal mold 21 movable along the first direction D1 and a second metal mold 22 movable along a second direction D2 orthogonal to the first direction D1. With (Fig. 4) showing an exploded view of the molding 
Recalling, ([0016]) teaches that (Fig. 2) is a schematic perspective view showing the fiber reinforced resin material 10 which is the source of the screw fastening component 1. The fiber-reinforced resin material 10 is formed by impregnating a plurality of fibers 11 linearly aligned along a pre-determined fiber extending direction F with a resin 12. ([0056]) teaches that upon reaching the target time, heating and pressurization are stopped, and then both of the pair of 1 dies 61 are moved away from each other along the first direction D 1, and at least one of t he pair of 2 dies 62 is moved along the 2 direction D 2, thereby separating the pair of 2 dies 62 from each other. As such, the resin placed inside the mold comprises both the resin and fibers, as such the case law for making separable may be recited, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is , Pg. 2, lines 25-End,)
Recalling, ([0016]) teaches that (Fig. 2) is a schematic perspective view showing the fiber reinforced resin material 10 which is the source of the screw fastening component 1. The fiber-reinforced resin material 10 is formed by impregnating a plurality of fibers 11 linearly aligned along a pre-determined fiber extending direction F with a resin 12. ([0056]) teaches that upon reaching the target time, heating and pressurization are stopped, and then both of the pair of 1 dies 61 are moved away from each other along the first direction D 1, and at least one of t he pair of 2 dies 62 is moved along the 2 direction D 2, thereby separating the pair of 2 dies 62 from each other.
C.) Claim(s) 1 & 8, are rejected under 35 U.S.C. 103 as being unpatentable over Sakai Mikio (JPH-05,177,727-A, hereinafter Mikio)Regarding claim 1, 	
method of manufacturing a threaded cylinder with threads made of a carbon-fiber-reinforced composite material, comprising:
 forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
those faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and  
curling the corrugated plate to provide the thread cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross section.
Mikio teaches the following:
& b.) ([0001]) teaches that the present invention is a nut member on the female side of a fastening member having male and female, and more specifically, a synthetic resin having sufficient strength while being reduced in weight by using a synthetic resin as a material. ([0009]) teaches that pressure molding is performed by an outer mold having a cavity having a shape corresponding to the outer shell of the synthetic resin nut member. Highlighting (Fig. 5) shows the molding apparatus 7, with (Fig. 4) showing the inner mold 8 with the male screw portion which defines interior of the nut. Accordingly, the outer shape of the inner mold is understood to having a corrugated / zig-zag pattern that matches the bolt’s interior depicted in (Fig. 2). ([0010]) teaches that then, as shown in FIG. 2, in the bent into a regular curved fold / groove or corrugation. 
([0017]) teaches that a FIG. 8, a large number of high-strength long fibers 6 are contained in a thermoplastic synthetic resin, and the long fibers 6 are oriented along the axial direction by extrusion molding or pultrusion molding. The first synthetic resin member 26 may be formed by winding a synthetic resin sheet (not shown) in which a large number of long fibers 6 are oriented in the same direction in a cylindrical shape so that the long fibers are along the axial direction. On the other hand, a synthetic resin sheet in which a large number of long fibers 6 are oriented in the same direction is wound in a cylindrical shape so that the long fibers are oriented in the circumferential direction, and as shown in FIG. 9, a cylindrical first having a predetermined inner and outer diameter. The synthetic resin member 27 is manufactured. In addition to combining the cylindrical first synthetic resin member 26 and the second synthetic resin member 27 having different orientation directions of the long fibers 6 as described above, the cylindrical synthetic resin member formed by extrusion molding or drawing molding. It is also possible to use a prepreg pipe in which long fibers are continuously wound around the outer peripheral portion of the resin by filament winding. Noting, that while the curling transpires prior to the shaping in Mikio, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 (IV)(C).
Regarding Claim 8,
Wherein forming the corrugated plate includes: 
opening the upper and lower mold halves; 
then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; 
then closing the mold is closed; and
 then heating and pressurizing the sheets to form the corrugated plate.
Mikio teaches the following:
& c.) ([0014]) As shown in FIGS. 5 to 7, the outer mold 9 has a pair of half-split molds 14 in which the inner mold 8 is introduced in the center, and each half-split mold 14 is in a state of being joined to each other. ([0015]) teaches that the outer mold 9 is fitted tightly into the slide hole 20 formed by the space portion between the first mold 16 and the second mold 18 of the pair of half-split molds 14 which are joined to each other without a gap. It has a pair of slide molds 22 having a fitting portion 21 to be joined to.
([0018]) teaches that the first synthetic resin member 26 and the second synthetic resin member 27 produced as described above are cut to a predetermined length, and as shown in FIG. 10, the first is formed on the inner peripheral portion of the second synthetic resin member 27. The inner mold 8 is inserted into the inner peripheral portion of the first synthetic resin member 26 at a predetermined position. 225 Then, the inner dies 8 provided with the first synthetic resin member 26 and the second synthetic resin member 27 are joined to each other in a state of being mounted in the halves 14 of the outer dies 9.
([0019]) teaches that that Then, the half-split mold 14, the inner mold 8, the first synthetic resin member 26, and the second synthetic resin member 27 are heated to a predetermined temperature by a heater (not shown) while comparing with the data from the temperature sensor (not shown).
                                                            Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                            

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715